




Exhibit 10.76
Amendment to Equity Distribution Agreement
Dated as of July 21, 2014




Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019



Ladies and Gentlemen:
Reference is hereby made to the Equity Distribution Agreement dated November 16,
2012 (the “Equity Distribution Agreement”) among Hudson Pacific Properties,
Inc., a Maryland corporation (the “Company”), Hudson Pacific Properties, L.P., a
Maryland limited partnership (the “Operating Partnership”), and Barclays Capital
Inc. (the “Agent”). Capitalized terms used herein and not defined have the
respective meanings set forth in the Equity Distribution Agreement.
The Equity Distribution Agreement contemplates the offering and sale of
Securities pursuant to the Company’s registration statement on Form S-3 (File
No. 333‑175326). The Company has filed with the Commission (i) an automatic
shelf registration statement on Form S-3 (File No. 333-197526) relating to,
among other things, the Company’s Common Stock (which new registration statement
became effective upon the filing thereof with the Commission on the date hereof)
and (ii) a prospectus supplement dated July 21, 2014 relating to the Securities
and an accompanying prospectus dated July 21, 2014.
The parties hereto hereby agree that, from and after the date hereof, the second
paragraph of Section 1 of the Equity Distribution Agreement shall be replaced in
its entirety with the following:
“The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-197526), including a base prospectus, relating to certain
securities, including the Securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”) to the
base prospectus included as part of such registration statement. The Company
will furnish to Barclays Capital, for use by Barclays Capital, copies of the
prospectus





LA\3610473

--------------------------------------------------------------------------------



included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Securities. Except where the context
otherwise requires, such registration statement, as amended when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to EDGAR.”
The parties hereto hereby agree that, from and after the date hereof, the sixth
paragraph Section 5(a)(1) of the Equity Distribution Agreement shall be replaced
in its entirety with the following:
“At the time of the initial filing of the Registration Statement, at the time of
the most recent amendment thereto for the purposes of complying with Section
10(a)(3) of the Securities Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), at the time the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
Securities Act and at the date hereof, the Company was and is a “well-known
seasoned issuer” as defined in Rule 405 of the Securities Act, including not
having been and not being an “ineligible issuer,” as defined in Rule 405 of the
Securities Act, without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
ineligible issuer; and, without limitation to the foregoing, the Company has at
all relevant times met, meets and will at all relevant times meet the
requirements of Rule 164 for the use of a free writing prospectus (as defined in
Rule 405) in connection with the offering contemplated hereby.”
The parties hereto hereby further agree that the Equity Distribution Agreement,
as amended hereby, shall remain in full force and effect.
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING OUT
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.

LA\3610473

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this agreement, along with all counterparts, will
become a binding agreement between the Agent, the Company and the Operating
Partnership in accordance with its terms.


Very truly yours,
HUDSON PACIFIC PROPERTIES, INC.
By:
/s/ Mark T. Lammas    

Name: Mark T. Lammas
Title: Chief Financial Officer




HUDSON PACIFIC PROPERTIES, L.P.
By:
Hudson Pacific Properties, Inc., as the General Partner



By:
/s/ Mark T. Lammas    
Name: Mark T. Lammas
Title: Chief Financial Officer


LA\3610473

--------------------------------------------------------------------------------



Accepted:
BARCLAYS CAPITAL INC.




By:    /s/ Victoria Hale            
    Authorized Representative















LA\3610473